[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                      FILED
                        ________________________          U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                                 July 14, 2008
                               No. 07-10782                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                  D. C. Docket No. 06-00303-CR-T-30-TBM

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

ANTHONY RIDER,

                                                           Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                                (July 14, 2008)

Before BLACK, CARNES and PRYOR, Circuit Judges.

PER CURIAM:

     Mark Ciaravella, appointed counsel for Anthony Rider in this appeal of
Rider’s conviction and sentence for child enticement, in violation of 18 U.S.C.

§ 2422, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Rider’s conviction and sentence

are AFFIRMED.




                                          2